         Case 2:20-cv-00928-EEF-JVM Document 68 Filed 05/12/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF LOUISIANA

TERRI LEWIS STEVENS and
JENNIFER AND CRAIG RIVERA                                       CIVIL ACTION NO.: 2:20cv00928

versus                                                          SECTION “L” MAG. DIV. (1)


THE ST. TAMMANY PARISH GOVERNMENT                              JUDGE FALLON
And THE STATE OF LOUISIANA, THROUGH                            MAGISTRATE VAN MEERVELD
ITS LOUISIANA DEPARTMENT OF
ENVIRONMENTAL QUALITY

                     MOTION TO CONTINUE HEARING ON
         MOTION FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF
               WITH REQUEST FOR EXPEDITED CONSIDERATION

         NOW COMES St. Tammany Parish Government (“St. Tammany”), through its

undersigned counsel, and files this Motion to Continue the hearing on the Plaintiffs’ Motion for

Preliminary and Permanent Injunctive Relief and would show the following:

         1.       For the reasons more fully set forth in the accompanying Memorandum in Support,

St. Tammany respectfully requests that the 27 May 2020 hearing on the Plaintiffs’ Motion for

Preliminary and Permanent Injunctive Relief be continued until after the Court has ruled on the

pending motions to dismiss filed by St. Tammany and LDEQ.

         2.       A short continuance is justified because the Defendants’ Motions to Dismiss may

obviate the need for this hearing entirely, or may limit the contested issues for the hearing. In this

respect, the requested continuance will benefit the parties and this Court. There is no trial date or

scheduling order in place, the Court has not set a Rule 16 scheduling conference, and discovery

has not begun. Therefore, short continuance to allow this Court the opportunity to rule on the

pending motions to dismiss will not prejudice the parties or delay the proceedings, nor will it affect

the status quo.



                                                  1
      Case 2:20-cv-00928-EEF-JVM Document 68 Filed 05/12/20 Page 2 of 3



       3.     During the course of the 7 May 2020 telephone status conference, Plaintiffs’

counsel, Mr. Louis R. Koerner, Jr., objected to any continuance of the preliminary injunction

hearing. In contrast, counsel for LDEQ, Timothy Hassinger, has no objection to the continuance.

       4.     Contemporaneously with the filing of this Motion, St. Tammany is filing a Motion

for Expedited Hearing.

       WHEREFORE, for the reasons set forth hereinabove and in the Memorandum in Support

of this Motion, St. Tammany requests that the hearing on the Plaintiffs’ Motion for Preliminary

and Permanent Injunctive Relief be continued until the Court has ruled on the pending Motions to

Dismiss filed by St. Tammany and LDEQ.

                                              Respectfully submitted,

                                              DAIGLE FISSE & KESSENICH, PLC

                                              BY: /s/ D. Stephen Brouillette, Jr.
                                              James L. Bradford, III (#23662) (T.A.)
                                              Kirk N. Aurandt (#25336)
                                              D. Stephen Brouillette, Jr. (#29105)
                                              P.O. Box 5350
                                              Covington, LA 70434-5350
                                              Telephone: 985.871.0800
                                              Facsimile: 985.871.0899
                                              Physical Address:
                                              227 Highway 21
                                              Madisonville, LA 70447
                                              COUNSEL FOR DEFENDANT,
                                              ST. TAMMANY PARISH GOVERNMENT




                              [Certificate of Service on Following Page]




                                                  2
         Case 2:20-cv-00928-EEF-JVM Document 68 Filed 05/12/20 Page 3 of 3



                                   CERTIFICATE OF SERVICE

         I do hereby certify that on this 12th day of May 2020, this document was filed using the ECF

system and service on all parties was accomplished through the Notice of Electronic Filing for Filing

Users.

         So certified, this the 12th day of May, 2020.

                                                /s/ D.   Stephen Brouillette, Jr.




                                                    3
